ReewiN, J.
The town of Plymouth, in this state, furnished aid to one Christina Eade and presented a bill to the plaintiff, which was paid. The plaintiff then brought this action against the defendant, claiming that Christina Bade was a pauper of defendant town. The case was here on former appeal, and reversed and sent back for a new trial on the ground that all the issues had not been passed upon by the jury. Sheboygan Co. v. Sheboygan Falls, 130 Wis. 93, 109 N. W. 1030. A special verdict was returned on the last trial below and all the issues found by the jury in favor of the plaintiff, and the only question before ns upon this appeal is whether the verdict is supported by the evidence.
The rule is well established in this court that if there is any credible evidence to support a verdict it cannot be disturbed. After a careful examination of the evidence we cannot say that the verdict is unsupported by the evidence. Therefore the judgment must be affirmed.
By the Cowrt. — The judgment is affirmed.